Citation Nr: 1635607	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Board reopened the claim for service connection for bilateral hearing loss and then remanded the issue on the merits for additional examination and medical opinion.  The case has been returned to the Board for review.  


FINDING OF FACT

The results of VA compensation examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a ratable bilateral hearing loss disability as defined by VA standards.


CONCLUSION OF LAW

The Veteran does not have a ratable bilateral ear hearing loss disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Sensorineural hearing loss (organic diseases of the nervous system) are considered chronic diseases, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Reviewing the Veteran's service treatment records (STRs), all VA audiograms (May 1986, March 1987, May 1990, August 1994, August 1995, August 1996, April 1998, and May 1998) were within normal limits.

The Veteran had a VA examination in May 2005 in response to his prior claim for service connection.  An audiogram revealed pure tone thresholds in the right ear at the relevant frequencies of 500, 1000, 2000, 3,000, and 4000 Hz of 20, 20, 10, 15, and 25 decibels, respectively; and in the left ear the pure tone thresholds were 10, 15, 10, 15, and 20 decibels, respectively.  The speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  After reviewing the audiographic results the audiologist determined that the Veteran had normal hearing.  

In response to the current claim a VA audiological examination was conducted in January 2011.  The pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 40, 35, 35, 40, and 40 decibels, respectively; and in the left ear the pure tone thresholds were 30, 35, 30, 45, and 40 decibels, respectively.  The speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

Another VA audiological examination was conducted in December 2012.  The pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 15, 15, 15, 10, and 15 decibels, respectively; and in the left ear the pure tone thresholds were 15, 15, 15, 5, 10, and 15 decibels, respectively.  The speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

The December 2012 examiner acknowledged that the results of the January 2011 audiological examination were inconsistent with the May 2005 and December 2012 examinations.  However, as the examiner failed to address whether the results of the January 2011 examination were erroneous, or whether the Veteran's hearing loss manifested after the May 2005 examination and resolved before the December 2012 examination, the Board remanded the case for additional comment.   

An audiological VA examination was conducted in March 2016.  The pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 15, 25, 25, 20, and 25 decibels, respectively; and in the left ear the pure tone thresholds were 15, 15, 20, 20, and 25 decibels, respectively.  The speech recognition scores were 100 percent in each ear.  

The audiologist commented that the mild hearing loss found on the January 2011 examination may have been a temporary threshold shift.  She noted that the diagnostic results that day showed normal hearing bilaterally.

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the weight of the post-service medical evidence does not rise to the level of equipoise regarding a diagnosis of bilateral hearing loss, for VA purposes.  Rather, out of the four VA examinations conducted, three did not show hearing loss for VA purposes.  The fourth, in 2011, did show a mild hearing loss, but it was inconsistent with the 2005, 2012 and 2016 examinations.  As the 2016 VA examiner explained, the 2011 result may have been a temporary shift.  Given the other results and explanation, the Board assigns little weight to 2011 examination report. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise as to whether the Veteran currently suffers (or suffered at any point during the appeal) from hearing loss for VA purposes.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of evidence of record does not rise to the level of equipoise regarding service connection for bilateral hearing loss, the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


